DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (1, 15, 17, 19, 22, and 22) with species:
HLA-restricted peptide NTDNNLAVY (claim 1-f), 
CDR-H3 and CDR-L3 of SEQ ID NOs: 2902 and 2971, and 
scFv G2-P2E07 and VH and VL comprising SEQ ID NOs: 2781 and 2816, 
 in the reply filed on 5/4/2022 is acknowledged.
	Claims 2-14, 16, 18, 20-21, 23-96, 99-110, 112-114, 116-117, 119-123, 125-128, 130-141, 143-145, 147, 149, 151-152, 155-156, 158-173, and 175-178 have been cancelled.
Claims 1, 15, 17, 19, 22, 97, 98, 111, 115, 118, 124, 129, 142, 146, 148, 150, 153, 154, 157, and 174 are pending.
Claims 97, 98, 111, 115, 118, 124, 129, 142, 146, 148, 150, 153, 154, 157, and 174, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected non-elected invention/species, there being no allowable generic or linking claim. 
Claims 1, 15, 17, 19, and 22, drawn to an isolated antigen binding protein (ABP) binding to HLA-peptide target comprising the sequence NTDNNLAVY complexed with HLA class I molecule, are examined on merits.


Sequence Requirement

	A first office action can be performed on this application, however, this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  This application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825.  Specifically, the disclosure contains many sequences that all need SEQ ID numbers, e.g. sequence listed in [0008-0009, 0023, 0050-51, 0195], table 11, figure 7, etc.  If these sequences are found in the sequence listing filed to USPTO, Applicants need only insert the appropriate SEQ ID Nos.  However, if these sequences are not part of the listing, then Applicants need to comply with the sequence rules.  Applicant is reminded to check the entire disclosure to ensure that the application is in sequence compliance.  Any questions regarding compliance with the sequence rules requirements specifically should be directed to the departments listed at the bottom of the Notice to Comply (see attached form, PTO L2301). Applicant is given three months from the date of the letter within which to comply with the sequence rule.  
Applicant should follow the guidance for patent applications containing nucleotide sequence and/or amino acids sequence disclosure-the sequence rules in MPEM 2420-2426 and 2422.01 in particular. 

Claim Objection
1.	Claims 1 and 22 are objected to because of the following informalities:  the claims contain peptide sequences, which require SEQ ID NOs recited in the claims.  Amending the claims to include sequence identifier (SEQ ID NO) for each of the peptides in the list is required.
2.	Claim 19 is objected to because of the following typographic error:
…….. wherein the ABP comprises a VH sequence selected from 2781-2815 and/or wherein the ABP comprises a VL sequence selected from 2816-2850.
The VH and VL sequences should be represented by SEQ ID NOS.

Improper Markush grouping

Claims 1, 15, 17, and 19 and rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The following Markush groupings:
Peptides listed in claim 1,
ABP comprising CDR-H3s and CDR-L3s generated from scfv (claims 15 and 17),
VHs and VLs listed in claim 19,

are all improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
Each of the peptide has unique sequence which is not shared by other sequences. The elected peptide of NTDNNLAVY does not have common feature in the sequence with others in the list.
The claimed ABP protein comprising CDR-H3 (elected SEQ ID NO: 2902) paired to CDR-L3 (elected SEQ ID NO: 2971) have no common sequences with the other non-elected CDR-H3 and CDR-L3 and could not pair together.
Elected VH (SEQ ID Nos: 2781) paired to VL (SEQ ID NO: 2816) have no common sequences with the other non-elected VH and VL and could not pair with other VH and/or VL.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description: antibody structure and binding epitopes

Claims 1, 15, 17, 19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 

The claims are broadly drawn to an antigen binding protein (ABP) to HLA-restricted peptide complexed with an HLA molecule, wherein the HLA- restricted peptide comprising sequence NTDNNLAVY (SEQ ID NO: 23, elected), wherein the ABP comprises a CDR-H3 and CDR-L3 (elect SEQ ID NO: 2902 and 2971) that are from scFv G2-P2E07, or comprise VH OR VL (elect SEQ ID Nos: 2781 and 2816, claim 19).
 Accordingly, the claims encompass ABP that has function of binding to HLA restricted peptide comprising NTDNNLAVY complex with HLA molecule.  Thus, the application claims a genus of ABPs that bind to the complexes of HLA and the peptides comprising NTDNNLAVY without clearly claiming the structures of antibodies. The claims also comprise the antibody binding fragment without a full binding region or full set of CDRs.
  The specification teaches HAL restricted peptides [0046+ and figure 4+) including the claimed NTDNNLAVY (SEQ ID NO: 23, figure 8).  The specification teaches antigen binding protein ABP formed by VH-VL dimer of ABP, each has the structure FR1-CDR1-FR2-CDR2-FR3-CDR3-FR4. The specification teaches single chain Fv, scFv, Fab, etc as ABP comprising the CDRs [0094-110]. The specification teaches numbers of VH and VL pairs comprised within an ABP that bind to the peptide NTDNNLAVY or its complex, (page 22-23 or [0262]), but does not indicate clearly the VH and VL pairs that could be mismatched VH-VL and have function for the peptide binding. The specification does not teach one CDR such as CDR-H3 and/or CDR-L3 of the instant claim 1, in combination with other CDRs to form a VH or VL that could perform the same function as paired VH and VL taught in the specification.
Thus, reduction to practices of claimed genus of ABP or antigen binding domain have not occurred in this application.  
Regarding with the antibody structure needs to be recited in the claims, Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir.2017) as well as the USPTO memorandum, Feb 22, 2018 require: 1) in terms of written description, claims reciting antibodies are to be treated like claims reciting any other molecule; and 2) antibody claims often recite at least some structure and some function (also see USPTO memorandum, Feb 22, 2018 and MPEP 2163(II)(A)(3)(a)(ii)).  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 

“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875.  

The Court, in Abbvie v. Centocor (Fed. Cir. 2014), held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionallyclaimed genus.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the claimed genus of ABP without comprising a full set of CDRs and in claimed mismatched CDRs or VH-VL having ability to perform the function to bind to the peptide as set forth in claim 1. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).   As discussed, merely stating antigen or epitope/peptide bound by antibodies/ABPs would encompass a genus of antibodies/ABP in claims, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of the antibodies binding to the epitope or antigen.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Therefore, only the claimed ABP binding to NTDNNLAVY (SEQ ID NO: 23) and comprising full set for 6 CDRS comprised within the sequence of SEQ ID Nos: 2781 and 2861 (VH and VL), but not the full scope as claimed meet the written description provision of 35 U.S.C. §112, first paragraph.  
The recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials has clearly indicated that an antibody as a product or method of directly using the product requires antibody structure (specific sequence or hybridoma) recited in the claims for the patentability of the invention.
Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.
	
		
Scope of Enablement: Full set of CDRs
Claims 1, 15, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antigen binding protein (ABP) or an antigen binding fragment thereof comprising both heavy chain variable region (VH) having amino acid sequence of SEQ ID NO: 2781 and light chain variable region (VL) having amino acid sequence of SEQ ID NO: 2816 or VH and VL comprising full set of 6 CDRs, does not reasonably provide enablement for any antibody or antigen fragments which do not contain a full set of 6 CDRs from VH and VL.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This is enablement rejection.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 1 12, first paragraph, have been described by the court In re Wands, 8 USPQ2d 1400 (CA FC 1988).
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.''

The claims are broadly drawn to an antigen binding protein (ABP) to HLA-restricted peptide complexed with an HLA molecule, wherein the HLA- restricted peptide comprising sequence NTDNNLAVY (SEQ ID NO: 23), wherein the ABP comprises a CDR-H3 and CDR-L3 (elect SEQ ID NO: 2902 and 2971) that are from scFv G2-P2E07, or comprise VH OR VL (elect SEQ ID Nos: 2781 and 2816).
 Thus, the claims encompass HLA restricted peptide comprising NTDNNLAVY recognized by ABP that does not have a full set of 6 CDRs. 
  The specification teaches HAL restricted peptides [0046+ and figure 4+) including the claimed NTDNNLAVY (SEQ ID NO: 23, figure 8).  The specification teaches antigen binding protein ABP formed by VH-VL dimer of ABP, each has the structure FR1-CDR1-FR2-CDR2-FR3-CDR3-FR4. The specification teaches single chain Fv, scFv, Fab, etc as ABP comprising the CDRs [0094-110]. The specification teaches numbers of VH and VL pairs comprised with an ABP binding NTDNNLAVY or its complex, (page 22-23 or [0262]), but does not indicate any ABP or fragment thereof containing one CDR such as CDR-H3 and/or CDR-L3 as set forth in instant claim 15, could perform the same function as paired VH and VL taught in the specification.
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al (BBRC 307, 198-205 2003), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  Pascalis et al (The Journal of Immunology vol 169, 3076-3084, 2002) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  
  It is unlikely that the antibody and antigen binding fragment thereof as defined by the claims, which contain less than the full set of 6 CDRs from the heavy and light chain variable regions have the required binding function.  Applicants have provided insufficient evidence or nexus that would lead the skilled artisan to predict the ability of using an antibody or an antigen binding fragment containing fewer than 6 CDRs, resulting in the antibody that retains the antigen specificity of the parental non-human antibody.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibody as being claimed.
Therefore, in view of the state of the art, no quantity of experimentation and objective evidence, lack of guidance/direction in the specification to predict the function of the antibodies having less than a full set of CDRs to bind to the peptide NTDNNLAVY (SEQ ID NO:23) or HLA complex comprising the peptide, one skilled in the art would not make and use the claimed product with the claimed function, an undue quantity of experimentation would be required to for one skilled in the art to practice the invention as claimed.



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Powlesland et al (US20180326002, effective filing 2015) as evidenced by sequence alignment to NTDNNLAVY (SEQ ID NO: 23).
Powlesland et al disclose HLA restricted peptides including a peptide (sequence no 6) having identical sequence as the instant NTDNNLAVY (SEQ ID NO: 23) as evidenced by sequence alignment. Powlesland et al disclose that the peptides are from lung cancer antigen and the peptides could form complexes with MHC class I molecule HLA-A*01 ([0025, 0079, 0083] and abstract). Powlesland et al then disclose binding molecules that are obtained from screening the peptide/MHC complex libraries using phage display [0070] and the binding molecules recognizing the peptide and/or HLA/peptide complexes is an antibody or TCR (claim 11).
US-15-777-153-6
; Publication No. US20180326002A1
;  APPLICANT: Immunocore Limited
;  APPLICANT:Adaptimmune Limited
;  TITLE OF INVENTION: Peptides
;  CURRENT FILING DATE: 2018-05-17
;  PRIOR APPLICATION NUMBER: PCT/GB2016/053637
;  PRIOR FILING DATE: 2016-11-23
;  PRIOR APPLICATION NUMBER: 1520559.4
;  PRIOR FILING DATE: 2015-11-23
; SEQ ID NO 6
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-777-153-6

  Query Match             100.0%;  Score 48;  DB 17;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NTDNNLAVY 9
              |||||||||
Db          1 NTDNNLAVY 9

For 103 rejection:
Powlesland et al do not disclose the example for screening and obtaining an antibody as ABP as claimed. Powlesland et al cite a reference on [0070] using phage display to obtain antibody.  Thus, one skilled in the art would be motivated with reasonable expectation to screen and obtain antibodies binding to the peptide NTDNNLAVY as well as its complex with HLA-A*01-01 molecule to arrive at current invention as claimed.

Claim Rejections - 35 USC § 102
Claim(s) 1, 15 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Regeneron Pharm (US20160176953, published June 2016) as evidenced by sequence alignment to SEQ ID NO: 2971 CDR-L3).
Regeneron Pharm teaches a monoclonal antibody comprising CDR-L3 that has the identical sequence as the instant CDRL-L3 recited in claim 15 as evidenced by sequence alignment below:
QY=2971: CDR-L3 
US-14-974-361-5026
; Sequence 5026, Application US/14974361
; Publication No. US20160176953A1
; GENERAL INFORMATION
;  APPLICANT: Regeneron Pharmaceuticals, Inc.
;  APPLICANT:Lisa Purcell Ngambo
;  APPLICANT:Jonathan Viau
;  APPLICANT:William Olson
;  TITLE OF INVENTION: Human Antibodies to Influenza
;  TITLE OF INVENTION:Hemagglutinin
;  FILE REFERENCE: 10119US01
;  CURRENT APPLICATION NUMBER: US/14/974,361
;  CURRENT FILING DATE: 2015-12-18
;  LENGTH: 114
US-14-974-361-5026
  Query Match             100.0%;  Score 66;  DB 14;  Length 114;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CQQSYNTPYTF 11
              |||||||||||
Db         94 CQQSYNTPYTF 104
The Office has shown a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not" (In re Spada; MPEP 2112.01(I)), Thus, the burden has been shifted to applicant to prove that the product of the prior art does not have the characteristics as-claimed ('characteristics' meaning physical or functional characteristics). 
The prior art disclosed antibody appears to meet the requirements of the instant claim 15 regarding the sequence of CDR-L3.  However, regarding the limitations of antibody binding to the HLA-peptide recited in claims 1 and 22, the Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 15, 17, 19 and 22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 324 of copending Application No. 17/426627 in view of US20150018530 as evidenced by sequence alignment.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of enhancing cancer treatment by administering a compound of carbohydrate comprising modified pectin in combination of another chemotherapeutic agent.
The instant claims are drawn to:
An isolated antigen binding protein (ABP) that specifically binds to a human leukocyte antigen (HLA)-PEPTIDE target, wherein the HLA- PEPTIDE target comprises an HLA-restricted peptide complexed with an HLA Class I molecule, wherein the HLA- restricted peptide is located in the peptide binding groove of an al/a2 heterodimer portion of theHlLA Class I molecule, wherein the HLA-peptide is selected from Table A, and wherein: the HLA Class I molecule is HLA subtype A*01:01 and the HLA- restricted peptide comprises the HLA- restricted peptide comprises the sequence NTDNNLAVY, wherein the ABP comprise CDRs from scFv and comprising the sequence of VH and VL.


The claims of application ‘627 are drawn to:
An isolated multispecific ABP comprising a first scFv and a second scFv that each specifically bind a first target antigen, a Fab that specifically binds an additional target antigen that is distinct from the first target antigen, and an Fc domain, wherein the ABP comprises a first polypeptide, a second polypeptide, and a third polypeptide, wherein the first polypeptide comprises, in an N4 C direction, the first scFv -CH2-CH3, wherein the second polypeptide comprises, in an N4 C direction, a VH domain of the Fab-a CHi domain of the Fab-CH2-CH3, wherein the third polypeptide comprises, in an N4 C direction, a VL domain of the Fab-a CL domain of the Fab, and wherein the second scFv is attached, directly or indirectly, to the N-terminus of the second polypeptide or the third polypeptide, wherein the wherein a. the HLA Class I molecule is HLA subtype A*01:01 and the HLA-restricted peptide comprises the sequence NTDNNLAVY (claims 35-38, 169-170 and 181-189 etc)

Both sets of claims are directed to ABP comprising the binding domain to the same HLA-A*01:01 restricted peptide NTDNNLAVY that complexes with the HLA molecule.  The difference between the two sets of claims is that the claims in '627 application claims antibody having multiple arms binding to more than one peptide or antigen.  However, making multiple specific ABP is well known and practiced in decades.  For example, US20150018530 teaches bispecific or multispecific ABPs comprising two or more antigen binding sites and method of making such ABP [0114, 168,172, 175] etc.  One of ordinary skill would have been motivated with reasonably expectation of success to make multiple specific ABP comprising one of the binding sites to the same peptide disclosed in ‘627 and instant application to arrive at the current invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.

ABP comprising VH SEQ ID NO: 2781 paired to VL SEQ ID NO: 2816 is free of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642